rs

Cag

Oo ON NA WH F&F WY NYO KF

wo wo NH NO NY NO NY NO NO RRR Re Re Re Re Re Re
CoN DONO UM BPW NYO FY OO WN Dn BP WY NY KF O&O

 

UNITED STATES OF AMERICA,
Plaintiff,
V.
MITCHELL ENGLANDER,
Defendant.

 

 

 

e 2:20-cr-00035-JFW Document 70 Filed 03/01/21 Page1lof8 Page ID #:824

 

FILED
CLERK, U.S. DISTRICT COURT

 

March 1, 2021

 

 

 

CENTRAL DISTRICT OF CALIFORNIA
BY: DEPUTY

 

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

Case No. CR 20-35-JFW

DANIEL GUSS’ RESPONSE TO
THE ORDER TO SHOW CAUSE
RE CONTEMPT

Judge: John F. Walter

 
Case 2:20-cr-00035-JFW Document 70 Filed 03/01/21 Page 2of8 Page ID #:825

Daniel Guss
P.O. Box 5921
Sherman Oaks, CA 91413

VIA EMAIL TO:
(JF W_Chambers@cacd.uscourts.gov)

February 28, 2021

The Hon. Judge John F. Walter
United States Courthouse Courtroom 7A
350 W. Ist Street Los Angeles, CA 90012

RE: LA 20 CR 00035 JF W- Englander OSC Daniel Guss —
Daniel Guss’ Response to Order to Show Cause re Posting a Photo From Hearing

Dear Judge Walter:

I am responding to your OSC I received-on January 27, 2021, instructing me to show
cause why I should not be held in contempt for posting a single photo I took of a Zoom
hearing in violation of Local Civil Rule 83-6.6 (incorporated by Local Criminal Rule 57-
1) and the Court’s rules posted on the Court’s website.

This happened because I was unaware that the Court’s Local Rules prohibited taking a
photo during hearings and/or posting it on the internet. I write about local government
matters and | have been told that. in California, what happens in public is public record,
including what happens in court. Prior to attending the hearing in question, | was aware
that, in 2018, you stated “/’ve always been a strong proponent of the 1st Amendment and
believe in public access to this courtroom.”

I received no warning of the Court’s rule because I did not access the hearing via the
Court’s website. The link to it was texted to me that morning, and I have attached a copy
of that text to this letter. Also, there was no warning of the Court’s rule during the Zoom
sign-in process once I clicked on the texted link or on the display screen prior to the
hearing, on the live feed before the hearing, or once the hearing started. Everything I
saw while signing in that morning is also attached to this letter.

Despite the foregoing. [ am not trying to defend my actions. My ignorance of the Court’s
Local Rules is offered as an explanation, but not an excuse. I understand the seriousness
of what I did and I now know, and accept, that what I did was and is prohibited. The
moment I found out that what I did violated the Court’s rules, I immediately and
proactively removed all traces of the single photo I Tweeted. I ran a search for any other
Tweets about the Defendant, found one, and deleted it even though it contained no such

-1-
Case 2:20-cr-00035-JFW Document 70 Filed 03/01/21 Page 3o0f8 Page ID #:826

photo. Then I set all of my social media settings to private and went a step further to
deactivate my Twitter account. My proof of those actions is attached as well.

I am extremely apologetic that I broke the Court’s rules. I did all I could to immediately
mitigate my error after I found out about it. I can assure the Court that this particular
violation of the Court’s rules won’t happen again and that I will be much more careful in
the future when I decide to report on anything that happens in this or any other state or
federal court. I am also now mindful that court hearings are to be treated differently than
other government hearings, including those that are available on the internet.

Lastly, thank you for giving me the extra time I had requested in order to submit this
response.

Sincerely,
De Ga
an

iel Guss
Case 2:20-cr-00035-JFW Document 70 Filed 03/01/21 Page 4of8 Page ID #:827

This is the link that was texted to me the morning of the hearing.

JUDGE JOHN WALTER
ZOOM INFO: Timely
Appearance: Please
jeinthe Zoom Court
Session 15 minutes
before the scheduled
time.

Screen Name: When
you sign in and add
your screen name, you
must use your full

name followed by “(P)"
(for plaintiff(s}) or
"(D)" (for
defendant(s)) - or by
"O" (observer) if you
are participating as a
member of the public
or the media.

Please use the link
below to join the Zoom
Webinar:
https://cacd-
uscourts.20omgov.co
m/i/1616660981?
pwd=YUNUVTVaR 1px
RXR3ZnJka...(link is
external)

Passcode: 537770

Or iPhone one-tap:

US:
+16692545252,,1616
660981#,,,,,.0#,,5377
70# or
+16468287666,,1676
660981#,,,,,,.0#,5377
70#

Or Telephone:

Dial(for higher
quality, dial a number
based on your current
location):

US: +1669 254
6252 or +1646 828
7666
Webinar ID: 161 666
0981
Passcode: 537770

 
a

Case 2:20-cr-00035-JFW Document 70 Filed 03/01/21 Page 5of8 Page ID #:828

This is the image | saw while signing into the Zoom hearing on my iPhone.

 

Courtroom - Hon. John F. Walter Leave

., Waiting for the host to start
this meeting

Meeting ID 161 666 0981
Time This is a recurring meeting

Date

IF YOU ARE THE HOST, SIGN IN TO
START THIS MEETING

Sign In
Case 2:20-cr-00035-JFW Document 70 Filed 03/01/21 Page6of8 Page ID #:829

This is the image | saw upon signing into the Zoom hearing on my iPhone.

v

Raise Hand

 
Case 2:20-cr-00035-JFW Document 70 Filed 03/01/21 Page 7 of8 Page ID #:830

This is proof that | deleted my only other Tweet about this case, though it contained no photo.

 

Your recens deletions

Task Initiated (UTC) Status

Delete all my tweets containing 28 January 2021 Complete {checked: 225

“anglander” 02:48 deleted: 1}
Case 2:20-cr-00035-JFW Document 70 Filed 03/01/21 Page 8of8 Page ID #:831

This is proof that | deactivated my Twitter account.

You deactivated your account on Jan 28, 2021. On Feb 27, 2021, it will no longer be possible
for you to restore your Twitter account if it was accidentally or wrongfully deactivated. By
clicking "Yes, reactivate”. you will halt the deactivation process and reactivate your account.
